Citation Nr: 1631546	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-07 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran in his March 2012, substantive appeal, VA Form 9 requested a video conference hearing. However, in August 2012 correspondence the Veteran withdrew his request for a hearing, and as such his hearing request is therefore deemed to have been withdrawn. 38 C.F.R. § 20.704(d) (2015).

The Board has reviewed the Veteran's electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is related to in-service acoustic trauma.


CONCLUSION OF LAW

Tinnitus was incurred during wartime service. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision as to the issue of service connection for tinnitus, no further discussion of compliance with VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). 

II. Service Connection

Generally, to establish a right to compensation for a present disability a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in-service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in-service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

On February 9, 2015, the United States Court of Appeals for Veterans Claims (Court) held that tinnitus was a disease, rather than merely a symptom and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an organic disease of the nervous system." See Fountain v. McDonald, 27 Vet. App. 258 (2015). As the Court held tinnitus to be a chronic disease subject to applicable presumptions, the disease now falls within the parameters of 38 C.F.R. § 3.303(b), as to claims of chronicity.

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Continuity of symptomatology requires that the chronic disease have manifested in-service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. 38 C.F.R. §§ 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Tinnitus is a condition that may be diagnosed by its unique and readily identifiable features, and the presence of the disorder is not a determination that is medical in nature and is capable of lay observation. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that "ringing in the ears is capable of lay observation"). Thus, as the Veteran is competent to identify the disorder, to include the onset of the disorder and the continuity of it over the years, the Board must consider whether he is credible in his assertions. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency and credibility, which is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53.  

The Veteran contends that his tinnitus is a result of his in-service noise exposure. The Veteran reports as a Pershing Missile Launcher he stood next to a jet propulsion generator powering the system for up to 8 hours a day. See March 2012 VA Form 9. The Veteran has reported experiencing tinnitus since service, and that he sought private treatment in June 1991 because his tinnitus had gotten much worse. See March 2012 Form 9.  The Veteran has consistently stated he has tinnitus, which he is competent to report, and satisfies the first element of service connection. Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

The Veteran had wartime service, but does not assert that he was in combat, nor are available service personnel records reflective of such. Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

Service treatment records (STRs) note reports of hearing loss and tinnitus in the Veteran's right ear in January 1971. See January 23, 1971 STR. Further, he has reported experiencing ringing in his ears since service. The Veteran indicated in-service he was subjected to hazardous noise in his close proximity to Pershing Missile Launchers and associated artillery noise. The Veteran's DD 214 confirms his military occupational specialty as an ER Launcher Operator. See DD 214.  As such, the Board concedes in-service noise exposure. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Next, turning to the medical evidence, a private treatment record from September 1994 noted loud left ear ringing. See September 23, 1994 private treatment record.  The Veteran reported he sought private treatment due to the increasing severity and frequency of his tinnitus. 

The Veteran was afforded a VA examination in August 2010. The examiner found that the Veteran's tinnitus was probably related to his hearing loss, and his hearing loss was not consistent with noise exposure. See August 2010 VA examination. However, the examination is inadequate. It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006). Further, the examiner failed to consider the Veteran's lay statements and STRs that noted experiencing tinnitus in-service and since service. As such, the Board finds the examiner's opinion to be inadequate as to tinnitus and is not entitled to probative weight. 

The Board finds that service connection is warranted for tinnitus. As previously noted, the Veteran's in-service noise exposure is not in dispute. The Board finds the VA examiner's opinion to be inadequate; as such an opinion was speculative and failed to consider the Veteran's competent and credible lay statements and in-service and post-service complaints of tinnitus. Further, private treatment records note complaints of tinnitus in 1994, which the opinion failed to address. The VA examiner's finding that the Veteran's tinnitus is unrelated to his noise exposure in-service is inconsistent with the evidence of record.

Here, tinnitus was "noted" during service.  The law establishes that tinnitus is a chronic disease and there is no rational basis to dissociate the current tinnitus from the in-service tinnitus.  Rather, tinnitus is a subsequent manifestation of the in-service process.  38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.


ORDER

Entitlement to service connection for tinnitus is granted. 



REMAND

The Veteran contends that his current bilateral hearing loss disability is a result of in-service noise exposure. Specifically, the Veteran contends that while working as a missile launcher he was exposed to hazardous noise which resulted in his current hearing loss. The Board finds a remand is warranted for a supplemental VA opinion.

 If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The August 2010 VA examination was inadequate as the Veteran's bilateral hearing loss disability, as the examiner improperly relied on the absence of an in-service hearing loss disability. The examiner should note that the absence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). The examiner cited the Veteran's service treatment records including the May 1969 enlistment examination report and audiogram and March 1971 separation audiogram, but failed to consider the threshold shifts from entrance to separation only noting the Veteran's hearing within the normal range at separation. In addition, the examiner did not take into account the Veteran's lay statements regarding his exposure to noise in-service and his ongoing symptoms of hearing loss since service. As discussed above, the Veteran's DD 214 reflects that he was an ER Launcher Operator, and as a result noise exposure is conceded. Further, the examiner failed to consider service treatment records from January 1971 noting hearing loss in the right ear. See January 23, 1971 STR. Also, February 2, 1971 audiogram results noted significant threshold shifts in both ears, of 10 to 35 Hertz in both ears, which the examiner should address. As a result a supplemental VA opinion is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Refer the case to the VA audiologist who provided the August 2010 examination report for a supplemental opinion. If the same examiner is not available, the claims folder should be forwarded to another clinician.  If evaluation of the Veteran is deemed necessary appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims folder, and all prior opinions provided. The examiner must provide an opinion as to whether it is at least as likely as not (a fifty percent probability or greater) that any current bilateral hearing loss disability is etiologically related to in-service noise exposure?

The examiner should explain the significance, if any, of any shifts of hearing acuity during service or, if there were no shifts, the significance thereof. The examiner's attention is directed to the in-service audiology testing done in February 1971, which showed threshold shifts of 10 to 35 Hertz in both ears. See February 5, 1971 STR. 

The examiner must provide a rationale for the opinion expressed. In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against.

2. Thereafter, the RO/AMC should undertake any additional development action deemed warranted and readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


